internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 5-plr-108050-01 date date legend number release date index number in re taxpayer country country licensor year year date state a b c d e dear this letter responds to your letter dated date submitted on behalf of taxpayer requesting a letter_ruling under sec_197 and sec_1253 of the internal_revenue_code taxpayer represents that the facts are as follows plr-108050-01 facts taxpayer is a corporation organized and existing under the laws of state taxpayer was incorporated in year in year prior to year taxpayer including its subsidiaries is engaged in pursuant to licensing agreements dated date as amended thereafter taxpayer uses certain trademarks trade names and technology of licensor and distributes products made by licensor licensor’s technology is however the bulk of taxpayer’s equipment is purchased from provides equipment used by taxpayer in its laboratories taxpayer and licensor would like to continue their arrangement and expand its scope to give taxpayer broader access to licensor’s technology and provide better indemnities than provided for in the earlier licensing agreements accordingly taxpayer will enter into a new licensing agreement license agreement with licensor under the license agreement licensor will grant taxpayer the right to manufacture market distribute and sell certain products licensed products and to use certain technology technology and trademarks licensed trademarks belonging to licensor on an exclusive basis in country the license agreement provides that taxpayer must pay the following royalties to licensor which are payable in full in e day intervals c percent of net sales related to licensed products for the right to use the technology and the technical services d percent of net sales related to licensed products for the right to use the licensed trademarks d percent of net sales related to accessories defined as items articles and devices bearing the licensed trademarks which are neither made in accordance with nor embody or utilize the technology and which are sold or used in conjunction with licensed products for_the_use_of the licensed trademarks and to the extent taxpayer sublicenses the use of the technology to third parties b percent of net sales achieved by any such third party sublicensees with products based on the technology plr-108050-01 in addition taxpayer makes the following representations the entering into of the license agreement will not be part of a broader transaction that constitutes the acquisition of a trade_or_business the technology or a substantial portion thereof has significant application in the industry beyond the manufacture of the licensed products none of the intangibles subject_to the license agreement will be customer-based intangibles and the technology has significant application in areas outside of country ruling requested taxpayer requests the service to rule that the payments to be made by taxpayer to licensor pursuant to the license agreement will not be chargeable to capital_account under sec_197 and will be currently deductible law and analysis sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible ratably over a 15-year period beginning with the month in which the intangible was acquired sec_197 generally defines the term amortizable sec_197 intangible to mean any sec_197 intangible that is acquired by the taxpayer after the date of enactment of sec_197 and held in connection with the conduct_of_a_trade_or_business activity described in sec_212 sec_1_197-2 of the income_tax regulations provides that sec_197 does not apply to amounts that are not chargeable to capital_account under sec_1_197-2 relating to basis determinations for covenants not to compete and certain contracts for_the_use_of sec_197 intangibles and are otherwise currently deductible sec_197 and sec_1_197-2 provide that sec_197 intangibles include any franchise trademark or trade_name sec_197 and sec_1_197-2 also provide that the term franchise has the meaning given to such term in sec_1253 and the renewal of franchise trademark or trade_name is treated as an acquisition of the franchise trademark or trade_name sec_1_197-2 further provides that the term franchise includes any agreement that provides one of the parties to the agreement with the right to distribute sell or provide goods services or facilities within a specified area sec_197 and sec_1_197-2 provide that any amount that is paid_or_incurred on account of a transfer sale_or_other_disposition of a franchise trademark or trade_name and that is subject_to sec_1253 is not included in the basis of a sec_197 intangible plr-108050-01 sec_1_197-2 generally provides that the acquisition of a franchise trademark or trade_name constitutes the acquisition of a trade_or_business or a substantial portion thereof sec_1253 provides that the term franchise includes an agreement which gives one of the parties to the agreement the right to distribute sell or provide goods services or facilities within a specified area this definition is provided for purposes of sec_1253 which provides that a transfer of a franchise trademark or trade_name shall not be treated as a sale_or_exchange of a capital_asset if the transferor retains any significant_power_right_or_continuing_interest with respect to the subject matter of the franchise trademark or trade_name courts have construed the definition of franchise broadly to include the right to construct and operate cable television access within a specific geographical area 12_f3d_1005 10th cir the right to sell and distribute a computer_program and to provide customizing and related technical support syncsort inc v united_states ct_cl as well as more-traditional mcdonald’s or dairy queen-type franchises 99_tc_223 operation of a mcdonald’s restaurant courts have noted that congress provided an expansive definition of franchise to include agreements to sell or distribute goods within a specified area which does not exclude other things otherwise within the meaning of a franchise see eg 98_tc_435 aff’d 995_f2d_530 4th cir in the instant case the license agreement gives taxpayer the right to manufacture market distribute and sell products under licensor trademarks and trade names using licensor’s technology on an exclusive basis in the specified territory of country the rights relating to the distribution and sale of licensor products clearly fall within the scope of a sec_1253 franchise although a right to manufacture a product is not specifically listed in the sec_1253 definition of a franchise here the right to use licensor’s patented information to manufacture licensor products is integrally related to the other rights transferred under the agreement which clearly fall within the scope of sec_1253 as one court noted franchise agreements that provide the franchisee with the right to distribute products or to provide services in a particular area typically transfer to the franchisee rights to other intangible assets that are used in conducting the franchised business often these rights involve trademarks trade names technology trade secrets or patents viewing a transfer of a franchise as encompassing only the transfer of the intangible right to distribute products and provide services and not also as including the transfer of other unique intangible assets integral to the provision of such products and related_services produces a fundamentally inaccurate picture of the business relationship created by a franchise transfer syncsort ct_cl plr-108050-01 in syncsort the taxpayer granted licensees the right to distribute a computer_program as well as the right to use trade secrets and technology to customize the programs for specific client use and to provide technical support to clients the taxpayer argued that only the naked right to distribute the computer_program was within the statutory definition of a franchise and that the other assets transferred fell outside the scope of sec_1253 the court disagreed finding that all of the rights transferred were part of the business which constituted a franchise within the meaning of sec_1253 likewise all of the rights transferred under the license agreement are part of the business of the distribution and sale of licensor products which constitute a franchise within the scope of sec_1253 accordingly the only remaining issue is whether the payments made by taxpayer under the license agreement are contingent_serial_payments under sec_1253 sec_1253 provides that any amount_paid or incurred during the current taxable_year on account of a transfer sale_or_other_disposition of a franchise trademark or trade_name shall be allowed as a deduction under sec_162 relating to trade_or_business_expenses if the amount is contingent on the productivity use or disposition of the franchise trademark or trade_name and is paid as part of a series of payments which are payable not less frequently than annually throughout the entire term of the transfer agreement and which are substantially equal in amount or payable under a fixed formula the license agreement provides that taxpayer must pay the following royalties to licensor which are payable in full in e day intervals c percent of net sales related to licensed products for the right to use the technology and the technical services d percent of net sales related to licensed products for the right to use the licensed trademarks d percent of net sales related to accessories defined as items articles and devices bearing the licensed trademarks which are neither made in accordance with nor embody or utilize the technology and which are sold or used in conjunction with licensed products for_the_use_of the licensed trademarks and to the extent taxpayer sublicenses the use of the technology to third parties b percent of net sales achieved by any such third party sublicensees with products based on the technology the above royalties for use of the licensed trademarks and technology are contingent on productivity or use because they are based on net sales they are payable in full in e day intervals throughout the term of the agreement and are based on a fixed formula therefore they constitute contingent_serial_payments under sec_1253 accordingly based on the foregoing analysis and the representations made by taxpayer we rule that the amounts to be paid_by taxpayer to licensor pursuant to the license agreement will not be chargeable to capital_account under sec_197 pursuant to sec_197 and the regulations thereunder and will be currently deductible no plr-108050-01 opinion is expressed on the correctness of whether the royalty payments to be made by taxpayer to licensor under the license agreement represent arm’s-length consideration in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to taxpayer and taxpayer’s second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harold e burghart assistant to the chief branch office of associate chief_counsel passthroughs and special industries cc
